Title: To George Washington from Benjamin Lincoln, 1 March 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War Office March 1. 1783
                        
                        I have the honor to inclose the arrangement of the Virginia line—I suppose it to be right—Your Excellencys
                            approbation of it is however necessary before it can be recorded in this Office—if you approve it the arrangement may
                            remain with you as I have a Copy of it.
                        I wish your Excellency’s opinion on the subject soon—as the Officers are applying for their subsistance.
                        The materials for turning the Clothes will be sent on immediately—we have not red Cloth enough, but the
                            Taylors may begin with what we have and the Remainder shall be forwarded.
                        The Standards are in the hands of the Quarter Master at Camp and have been there for some time. I have the
                            honor to be with the highest esteem Your Excellency’s obed. Servant
                        
                            B: Lincoln
                        
                    